419 F.2d 719
72 L.R.R.M. (BNA) 2031, 136 U.S.App.D.C. 137
FOOD STORE EMPLOYEES UNION, LOCAL 347, AMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.DAVIS WHOLESALE CO., Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Nos. 21155, 21244, 21787-21789.
United States Court of Appeals District of Columbia Circuit.
Aug. 6, 1969.

Mr. Albert Gore, Chicago, Ill., with whom Mr. Mozart G. Ratner, Washington, D.C., was on the brief, for petitioner in Nos. 21,155 and 21,244.
Mr. C. Robert Schaub, Huntington, W. Va., for petitioner in Nos. 21,787, 21,788 and 21,789.
Mr. Allen Berk, Atty., National Labor Relations Board, with whom Messrs. Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel-Mallet Prevost, Asst. General Counsel and Gary Green, Atty., National Labor Relations Board, were on the brief, for respondent.
Before BAZELON, Chief Judge, and FAHY, Senior Circuit Judge, in chambers.
ORDER
PER CURIAM.


1
On consideration of (1) the motion of counsel for Davis Wholesale Co., Inc., for leave to file a motion for reargument or other relief, and (2) the motion of the National Labor Relations Board for leave to file a motion for remand and of the responsive pleadings filed with respect thereto, it isOrdered by the Court that the aforesaid motion for leave to file be granted and the Clerk is directed to file the pleadings lodged pursuant to the foregoing motions, and it is


2
Further ordered by the Court that the motions of Davis Wholesale Co., Inc., for reargument or other relief be denied, and it is


3
Further ordered by the Court that the Board's motion for remand be granted and these cases with respect to the Board's orders relating to the Company's refusal to bargain with the Union, that is, Section 8(a)(5) and (1) of the Act, are remanded to the Board for reconsideration in conformity with the principles outlined in N.L.R.B. v. Gissel Packing Co., et al., 395 U.S. 575, 89 S. Ct. 1918, 23 L. Ed. 2d 547, decided June 16, 1969.